Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. Applicant is directed to the cited obviousness reasoning cited in the prior art of SC3 that was cited in combination with SC2 which clearly discloses the reasoning behind why selecting any particular desired return date would have been obvious. The presence of the “mail your impression back” sticker in SC1 is proof that the prior art method included the teaching of “determining a time frame”, such as in claim 1, as the maker of the kit had determined that the time frame would at the broadest be any time after the user received the kit. SC2 teaches one having ordinary skill in the art that the return by sticker was determined to have a date in combination of citation with SC3 which is from the same company as both SC1 and SC2. The cited art of SC3 including the explicit teaching of “What does the “return by” sticker date mean?” and “we encourage you to take your impressions and return them to use by the return date” which provides for the explicit disclosure that specific dates where provided on the kits and teaches that the normal use of the kit of SC2 included a specific date which was provided by the company. 
Applicant has further argued that the office action relied upon a basis of only being a design choice that lacked in any unexpected results without any further reasoning. Applicant asserts this is improper by noting that paragraphs [0140] and [0001] disclose that applicant had found several benefits of adding an rsvp to their box including that the customer’s experience is better by expediting the process, and that the customer would not be able to delay their own use of the method, and that it would promote some “optimal” response rate, or to improve planning by the customer and company. However none of these benefits are persuasively presented as unexpected. The cited prior art of SC3 
Applicant has asserted that selecting a different date based on the day of the week is not a design choice, but failed to provide any evidence that it was not. There was no linkage proving that any of the general benefits asserted where specific to the manner in which the date to request a user to return a product by was used. The benefits asserted being not unexpected as evidenced by SC3. Further the fact that when a person would order a kit from the prior art provider it would be on day of a week and the cited teaching of a return by date would be required in some way to be based off the date as being at least the initiation of the entire method. 
The new claim is addressed by the new prior art.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/725,430 and 62/522,847 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These applications fail to provide for any request or determine of a time frame as recited in claims 1 and 20 as such these claims will only be provided with a priority date of 03/26/2018 as supported by Application No. 62/648,229.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11, 13-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over SnapCorrectTrulyInvisibleAligners, herein SC1 (https://www.youtube.com/watch?v=yywqlDSabew, uploaded 07/27/2017, accessed 03/13/2021) in view of Snap Correct Impressions herein SC2(https://www.youtube.com/watch?v=vJqqrc9AL_s , published 10/06/2017, accessed 03/13/2021) with motivation provided by SnapCorrectSupportFAQ, herein SC3 (https://support.snapcorrect.com/support/solutions/articles/32000022084-what-does-the-return-by-sticker-date-mean-, published online 02/05/2018, accessed 03/13/2021). It should be noted that all references are products created and provide by the same company SnapCorrect.
Regarding claim 1, 2, 9, 10, and 20, SC1 provides receiving a request for a dental impression kit and sending the requested kit (SC1 pdf page 1, “order your impression kit”, video time stamp 0:43 when a customer requests the kit the company sends the kit), the kit including a container (SC page 1 white box) containing an initial dental assembly having trays and a redundant dental assembly including trays (SC Page 1 showing two of the four trays being initial and the other two providing redundancy), putty provided in a sufficient amount to be positioned in the initial and redundant assembly trays (SC page 1 showing base and catalyst putties in a set of four each thus being provided with a sufficient amount to take the impressions) a return request (SC1 page 1, round sticker “don’t forget to mail your impressions back”), receiving the initial and redundant impressions wherein the impressions provide information necessary to manufacture a plurality of dental aligners specific to the user and configured to reposition teeth (SC1 ordering and mailing the impressions back results in the impressions being received time stamp 0:44, Pages 3-4 creates aligners from the impressions received, page 2 disclosing straightening teeth).

However, SC2 is a video of a similar impression kit provided by the SnapCorrect company including a container for impressions (Page 4 white box and trays) with a sticker label on the external surface of the box reading “please return by” (pages 2, 3, and 5 right side of flap of container) thus providing for a determination of a time frame for the kit to be “returned by” that would only be able to be generated based at least upon the date the request for the kit was made.
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of determining a time frame for the user to return the kit based on the date the request of the kit was ordered as well as that the determined time frame being on a label positioned on the external surface of the container as taught by SC2 into the method including the container as taught by SC1 for the purpose taught by the same company SnapCorrect as motivated by SC3 that such a return by sticker date “encourages” the user to take the impression and return the impressions to “get your smile on the road” and further explains that “the sooner you get your kit back to us, the sooner we can continue the evaluation process” and additional provides that the quicker the impression the more accurate any aligner models from those impressions would be (“if you wait too long…”). 
Regarding claim 11, SC1 further discloses where the dental impression kit includes a dental appliance configured to hold open the user’s lips to permit visualization of the user’s teeth, the 
Regarding claim 13 and 14, SC1 further discloses where the container has a top layer and a bottom layer, where the top layer is removable to expose the bottom layer and that each layer has a dental assembly where one would be the initial assembly and the second would be the redundant assembly (SC page 1 showing one layer of trays in a plastic container layer above the lower layer).
Regarding claim 15, SC1 further discloses sending the user a plurality of dental aligners specific to the user and being configured to reposition one or more teeth of the user, the plurality of dental aligners being manufactured based on at least one of the initial and redundant impressions (SC1 pages 3-8 disclosing sending aligners to move a user’s teeth based on the impression kit from page 1).
Regarding claims 3-6, 21, and 22 SC1/SC2/SC3 discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose that the predetermined time for return was two weeks based upon the date which a request was received and/or the date upon which the kit was sent and/or the date upon which the user is estimated to have received the kit and/or a window of two weeks and/or the time frame based upon the particular day of the week the request was received and/or the day of the week the kit was sent, however the instant disclosure does not describe these parameters as contributing any unexpected results to the method. As such these parameters are deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results, further SC3 discloses a date to return the kit by and that such selection of date would be obvious to be as quick as possible but up to a few weeks as long as the kit was not stored in a hot environment or dried out, thus also providing obvious reasoning to adjust the return by date if such kit were to be sent to dry, hot, not dry, or not hot regions.

However, SC2 is a video of a similar impression kit provided by the SnapCorrect company including a container for sending and returning the impressions (Page 1 and 2 white box) with a sticker label on the external surface of the box reading “return label already attached to the box”, pages 2, 3, and 5 left side of flap of container).
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of including the return mailing label on the container as taught by SC2 into the method including the container as taught by SC1 for the purpose taught by the same company SnapCorrect  on SC1 of remembering to mail back the impression as well as motivated by SC3 that further explains that “the sooner you get your kit back to us, the sooner we can continue the evaluation process” and additional provides that the quicker the impression the more accurate any aligner models from those impressions would be (“if you wait too long…”). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SnapCorrectTrulyInvisibleAligners, herein SC1 (https://www.youtube.com/watch?v=yywqlDSabew, uploaded 07/27/2017, accessed 03/13/2021) in view of Snap Correct Impressions herein SC2(https://www.youtube.com/watch?v=vJqqrc9AL_s , published 10/06/2017, accessed 03/13/2021) with motivation provided by SnapCorrectSupportFAQ, herein SC3 (https://support.snapcorrect.com/support/solutions/articles/32000022084-what-does-the-return-by-sticker-date-mean-, published online 02/05/2018, accessed 03/13/2021) as combined above in regard to claim 1 and further in view of SnapCorrect Impression Evaluation herein SC4(https://support.snapcorrect.com/support/solutions/articles/32000019500-what-does-my-impression-evaluation-kit-include-, published 09/18/2017, accessed on 03/13/2021) It should be noted that all references are products created and provide by the same company SnapCorrect.
SC1/SC2/SC3 as combined discloses structure substantially identical to the instant application as discussed above, including the appliance to be placed in the mouth, but fails to explicitly disclose where the method includes receiving a photo of the teeth with the appliance.
However, SC4 discloses as FAQ about the same dental impression kit as sent in SC1 and discloses receiving by the company photo after the receiving of the kit (SC4 “information for uploading photos. Our team then evaluates both your photos and impression to determine if you are a good candidate).	
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of receiving photos of the teeth with the appliance as taught by SC4 into the method as taught by SC1/SC2/SC3 for the purpose of providing for the company providing the impressions and aligners to determine if the user is a “good candidate” for treatment as taught by SC4 ( Page 1 “Our team the evaluates both your photos and impression to determine if you are a good candidate”). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SnapCorrectTrulyInvisibleAligners, herein SC1 (https://www.youtube.com/watch?v=yywqlDSabew, uploaded 07/27/2017, accessed 03/13/2021) in view of Snap Correct Impressions herein SC2(https://www.youtube.com/watch?v=vJqqrc9AL_s , published 10/06/2017, accessed 03/13/2021) with motivation provided by SnapCorrectSupportFAQ, herein SC3 (https://support.snapcorrect.com/support/solutions/articles/32000022084-what-does-the-return-by-sticker-date-mean-, published online 02/05/2018, accessed 03/13/2021) as combined above in regard to claim 1 and further in view of Hunt et al. (JamesHunt SmileDirectClub impression kit, https://www.youtube.com/watch?v=3u2Kl9MpheY, uploaded 01/16/2017, accessed online 03/13/201)
SC1/SC2/SC3 as combined discloses structure substantially identical to the instant application as discussed above, including the appliance to be placed in the mouth, but fails to explicitly disclose where the method includes receiving a photo of the teeth with the appliance.
However, Hunt discloses a method of taking impressions in order to create/receive custom aligner trays (page 1 “impression kit”, “smile direct club will create your aligner trays”) with a step of receiving a photo of the user’s mouth with the dental appliance positioned at least partially within the user’s mouth (Hunt page 16 taking photos with appliance in mouth, and uploading the photos to the company page 15) the photos used to create the aligners (page 10 denoting the photos need to show the “Whole picture”). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of receiving photos of the teeth with the appliance as taught by Hunt into the method as taught by SC1/SC2/SC3 for the purpose of the pictures of teeth to form the aligners need to show the teeth clearly and the “whole picture” as taught by Hunt (page 10-15 and page 1 teaching that kit is for forming aligners and thus need the photos). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over SnapCorrectTrulyInvisibleAligners, herein SC1 (https://www.youtube.com/watch?v=yywqlDSabew, uploaded 07/27/2017, accessed 03/13/2021) in view of Snap Correct Impressions herein SC2(https://www.youtube.com/watch?v=vJqqrc9AL_s , published 10/06/2017, accessed 03/13/2021) with motivation provided by SnapCorrectSupportFAQ, herein SC3 (https://support.snapcorrect.com/support/solutions/articles/32000022084-what-does-the-return-by-sticker-date-mean-, published online 02/05/2018, accessed 03/13/2021), and further in view of Satyanarayana et al. (US 2018/0121875 A1).

However, Satyanarayana disclose a method of prediction automation and risk management including steps of determining customer return instructions based on the day of the week (paragraph [0106] lines 1-13 and [0107] lines 1-4 and 19, disclosing the instructions provided to the customer to instruct them in how to return a package include when to return the package and further that such a date would depend on the day of the week). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining different return dates based on different date of the week as taught by Satyanarayana into the method as taught by SC1/SC2/SC3 for the purpose of optimal mitigation of risk of loss of a package as taught by Satyanarayana (paragraph [0037] lines 1-7, paragraph [0110] all). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDWARD MORAN/Primary Examiner, Art Unit 3772